Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.
 	Claim 1 is amended.
	Claims 36-41 are newly added.
	Claim 9 is canceled.
	Claims 1-7, 13, 14, and 31-41 are pending and considered.

Examiner Reassignment
	The present application has been reassigned to Robert M. Kelly, AU1632.  Please note such in future correspondence.  The present Examiner’s information may be found at the final paragraphs of the present action.

Claim Status, Canceled Claims
	In light of the cancelation of Claim 9, all rejections/objections thereto, are withdrawn.

Priority
Examiner Kelly agrees with the previously-acknowledged priority:
Applicant’s claim for the benefit of a prior-filed application, provisional applications 62/479,760, 62/479,788, 62/479,721, 62/549,871, and 62/647,361, filed on March 31, 2017, March 31, 2017, March 31,2017, August 24,2017, and March 23,2017, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as March 31, 2017.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

In light of the argument, the rejection of Claim 31 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In light of the newly-amended “loading” step in Claim 1, the rejection of the same under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is withdrawn.
The abstract idea has been integrated with the method.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In light of the newly-amended “loading” language of Claim 1, the rejections of Claims 1-7, 13-14, and 31-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are withdrawn.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 13-14, and 31-41 remain/are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 teaches a method of expanding a population of cells in a cell expansion system, comprising “determining a second volume of a second fluid to load into a portion of a first fluid circulation path to position the first volume of the first fluid in a portion of the cell growth chamber”.  The present language makes this dependent on the first volume, and the amount of this determined second fluid volume, to be able move the first fluid into about a central portion of the cell growth chamber.  However, the claim lacks adequate written description because the Specification does not adequately describe to one of ordinary skill in the art 1) a second volume of fluid that is sufficient to position a first volume of fluid into about a central portion of a cell growth chamber as opposed to a second volume of fluid that is insufficient to do so, or 2) a procedure or active step(s) for how to determine a second volume of fluid that is sufficient to position a first volume of fluid into a cell growth chamber.  
As a first matter, the Specification provides no support for an actual volume of a second fluid that can position a first volume of fluid in a cell growth chamber as opposed to a second volume of fluid that cannot do so.  The Specification teaches that a predetermined volume of a second fluid may be selected that is sufficient to position a first volume of fluid into a cell growth chamber (para [00131]).  The Specification also generally teaches that the volumes of two fluids, first and second, may be the same or different (para [00131]).  However, beyond general statements, the Specification does not actually teach what this second volume is, or how this volume differs from a volume that is insufficient to accomplish the task of positioning a first fluid.  
As a second matter, the Specification provides no support for a procedure or step how to determine a second volume of fluid that is sufficient to position a first volume of fluid into about a central portion of cell growth chamber.  The Specification merely states, generally, that a second volume of fluid sufficient to position a first volume of fluid into a cell growth chamber can be “predetermined” (para [00131]).  However, the Specification does not describe an actual step or procedure for determining such a volume.
Antwiler’2013 (U.S. Pat. Pub. 2013/0102070 A1) teaches a method of loading cells into a cell growth chamber of a cell expansion system (abstract; para [0122]-[0123]).  Antwiler’2013 teaches that this can be accomplished by loading 50 mL of a first fluid containing cells in a cell growth chamber followed by 50 mL of a second fluid containing media (para [0122], [0142]).  Antwiler’2013, however, despite teaching the volumes of first and second fluids, and a second fluid volume that orients a first fluid in a cell growth chamber, does not teach a volume of second fluid that is sufficient to position a first fluid in a cell growth chamber as opposed to a second volume that is unable to do so.  There is no teaching of a second volume of fluid that cannot accomplish the intended goal of positioning a first volume of fluid in a cell growth chamber, and therefore Antwiler’2013 does not what volumes of fluid can follow a first volume of fluid and not help position that first volume as opposed to volumes that can accomplish the intended goal of positioning a first volume.  Furthermore, Antwiler’2013 lacks discussion of any active step of “determining” a second volume of fluid that is sufficient to position a first volume of fluid in a cell growth chamber, or what one of ordinary skill in the art would have to do to “determine” such a volume.
Taken together, the Specification does not convey to one of ordinary skill in the art either 1) a second volume of fluid that is sufficient to position a first volume of fluid into a cell growth chamber as opposed to a second volume of fluid that is insufficient to do so or 2) a procedure for how to determine a second volume of fluid that is sufficient to position a first volume of fluid into a cell growth chamber.  Claim 1 therefore lacks an adequate written description.
While claims 2-7, 13-14, and 31-41 are directed to specific methods comprising a cell expansion system, because the claims to not correct the written description deficiencies of the independent claim, they are also rejected for lacking adequate written description.
Response to Argument – Description, determining
Applicant’s argument of 8/23/21 have been considered but are not found persuasive.
Applicant argues that the rejections are overcome by the amendments (pp. 8-9).
Such is not persuasive.  The rejection is on the determining, and merely basing it on the first volume of fluid is not sufficient to change the lack of description of the determining.  How is it so-based?  As an example, one might have a description of the volume of the chamber, and how, according to the inlet site, a particular volume might be needed to reach the “about a central portion”.  As an example of one way it might have been described is, one might take into account the current position of the first fluid, the volume of the first fluid, the volume of any inlet tubing, the volume of the chamber, and position of the inlet tubing versus the shape of the chamber.  A further mathematical formula or something would then show how its based and how its then determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In light of the amendment, the rejections of Claim(s) 1-7, 13, and 32 under 35 U.S.C. 102(a)(1) as being anticipated by Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, as evidenced by Shue et al. ("Large-scale production of lentiviral vector in a closed system hollow fiber bioreactor", Molecular Therapy - Methods and Clinical Development 2, 2015), are withdrawn.
To wit, the fluid volume is not one that positions the first fluid in about the center of the chamber.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In light of the amendment, the rejections of Claim(s) 1-7, 13, and 32 under 35 U.S.C. 103 as being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Shue et al. ("Large-scale production of lentiviral vector in a closed system hollow fiber bioreactor", Molecular Therapy - Methods and Clinical Development 2, 2015), are withdrawn.
For similar reasoning as the base rejection for anticipation, the present rejections are withdrawn.

In light of the amendment, the rejections of Claim(s) 14 and 31-35 under 35 U.S.C. 103 as being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Shue et al. ("Large-scale production of lentiviral vector in a closed system hollow fiber bioreactor", Molecular Therapy - Methods and Clinical Development 2, 2015), as applied to claims 1-7, 9, 13, and 32 above, in view of Germeroth et al. (WIPO Pat. Pub.  2015/158868 A2).
	For similar reasoning as the base rejection for anticipation, the present rejections are withdrawn.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633